Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered February 19, 2002, convicting her of arson in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions that the prosecutor’s cross-examination of her, and comments on summation, regarding her failure to call the 911 emergency telephone number are unpreserved for appellate review (see CPL 470.05 [2]). In any event, the prosecutor’s questions and comments were proper since they bore on the defendant’s credibility concerning her testimony that a prosecution witness set the fire (see People v Narine, 261 AD2d 421, 422 [1999]; People v Weir, 120 AD2d 554, 555 [1986]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Prudenti, P.J., Townes, Mastro and Rivera, JJ., concur.